Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2018

                                      No. 04-18-00435-CV

                        IN THE INTEREST OF J.C., I.C., AND A.C.,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01998
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant’s brief in this appeal was due August 8, 2018. Neither the brief nor a motion
for extension of time has been filed. We order Manuel C. Rodriguez Jr., appellant’s court-
appointed attorney, to file appellant’s brief by August 27, 2018. This is an accelerated appeal of
an order terminating the appellant’s parental rights which must be disposed of by this court
within 180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. Given the time
constraints governing the disposition of this appeal, requests for further extensions of time will
be disfavored.

        If the brief is not filed by the date ordered, the court may abate the appeal and remand the
case to the trial court for a hearing to determine whether appellant or counsel has abandoned this
appeal. See TEX. FAM. CODE ANN. § 107.013(a)(1) (giving indigent persons a right to counsel in
parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that this
right to counsel includes the right to effective counsel).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court